EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Monique M. Perdok (attorney for applicant) on April 2, 2021.
The application has been amended as follows:

In Claim 6, line 1, between “The” and “of”, change “composition” to --- formulation ---. 
In Claim 6, line 1, between “the” and “is”, change “composition” to --- formulation ---.
In Claim 6, line 2, delete “emulsion,”.
In Claim 7, line 2, change “composition” to --- formulation ---.
In Claim 9, line 1, delete “or preventing”.
In Claim 9, line 2, between “comprising” and “administering”, add --- topically ---.
In Claim 9, line 3, change “composition” to --- formulation ---.
Cancel Claim 11.
In Claim 12, change “composition” to --- formulation ---.
Cancel Claim 15.

With respect to the Examiner’s amendment shown above: (i) the term “emulsion” is being deleted from instant claim 6 because the formulation of instant claim 14 does not comprise a hydrophilic phase comprising a hydrophilic component such as water or other hydrophilic diluent (see [0048] of the US-PGPUB (US 2019/0231670 A1) of present application.  Besides, [0045] of the US-PGPUB states that the topical composition of present invention may be made into product forms such as lotions, creams, gels, oils and cosmetics, whereas the same paragraph and also [0048] of the US-PGPUB characterize “emulsion” as a carrier which those product forms may comprise); (ii) the phrase “or preventing” is being deleted from instant claim 9 so as to avoid a 112(a) enablement rejection; (iii) the term “topically” is being inserted in front of “administering” in claim 9 because there is no support in present specification for administering instant composition in any way other than topically; (iv) claim 11 is being canceled because it is a substantial duplicate of instant claim 9; and (v) claim 15 is being canceled because it fails to further limit the subject matter of instant claim 14.   
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: As previously indicated, Matravers (WO’921) in view of Golz-Berner et al’129 and Mrue’885 does not teach or suggest the specific formulation claimed in instant claim 14.  
Bell et al (US 2018/0110721 A1) teaches (see [0011], [0015], [0022], [0030], [0038], [0054], [0119] and claim 14) a cosmetic liquid composition, which comprises C12-15 alkyl benzoate, tocopheryl acetate, alfalfa extract and can further comprise retinoid, dimethicone and coconut oil fatty acid.  However, Bell does not teach or suggest the specific formulation of instant claim 14, which also requires the presence of instant components including argan oil, olive oil, carthamus tinctorius (safflower) seed oil, plukenetia volubilis seed oil, tetrahexyldecyl ascorbate, cyclopentasiloxane and squalene.  
Matravers (US 2017/0100323 A1) teaches (see [0027], [0041], [0042], Tables 1, 3, 4, 5 and 9), a formulation for topical delivery, which can comprises components such as retinoid, alfalfa extract, C12-15 alkyl benzoate, cyclopentasiloxane, dimethicone, bisabolol and tetrahexyldecyl ascorbate.  However, Matravers does not teach or suggest the specific formulation of instant claim 14, which also requires the presence of instant components including argon oil, olive oil, carthamus tinctorius (safflower) seed oil, plukenetia volubilis seed oil, squalene, coconut oil and tocopheryl acetate.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        April 2, 2021